                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 PEREGRINE FALCON LLC, Trustee of                 Case No. 1:15-cv-00568-BLW
 the Peregrine Falcon Leasing Trust, and
 FAST ENTERPRISES, LLC, a New York
 limited liability company,

                      Plaintiffs,                 MEMORANDUM DECISION AND
                                                  ORDER
 vs.

 PIAGGIO AMERICA, INC, a Delaware
 corporation,

                      Defendant.
 vs.

 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH, PA, a
 Pennsylvania company,

                      Intervenor.



                                       INTRODUCTION

       Pending before the Court is Defendants’ Motion to Dismiss (Dkt. 80). For the

following reasons, the Court DENIES the motion.

                                        BACKGROUND

       The Court has extensively detailed the background facts of this litigation in its

prior Memorandum Decision and Order. Dkt. 80. The Court will assume the reader’s

familiarity with its prior decision.


MEMORANDUM DECISION AND ORDER - 1
                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement

of the claim showing that the pleader is entitled to relief,” in order to “give the defendant

fair notice of what the ... claim is and the grounds upon which it rests.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). While a complaint attacked by a Rule

12(b)(6) motion to dismiss “does not need detailed factual allegations,” it must set forth

“more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Id.

       The Supreme Court identified two “working principles” that underlie Twombly in

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). First, the court need not accept legal

conclusions that are couched as factual allegations as true; the trial court “can choose to

begin by identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.” Id. Rule 8 does not “unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.” Id. at 678-79. Second, to

survive a motion to dismiss, a complaint must state a plausible claim for relief. Id. at

679. “Determining whether a complaint states a plausible claim for relief will ... be a

context-specific task that requires the reviewing court to draw on its judicial experience

and common sense.” Id.

                                            ANALYSIS

   1. Idaho Contract Law Provides the Rule of Decision for Fast’s Contract-Based
      Claims




MEMORANDUM DECISION AND ORDER - 2
       First the Court address which law governs Fast’s contract-based claims. Fast and

Peregrine (collectively, “Fast”) argue that Idaho law governs. Dkt. 84 at 10-12.

Conversely, Piaggio argues that Florida law governs. Dkt. 80 at 8-9. The Parties

seemingly agree that a substantive conflict between Florida and Idaho contract law exists.

Applying the proper choice of law analysis, the Court concludes that Idaho law provides

the rule of decision for Fast’s contract-based claims.

       Before turning to that analysis however, the Court notes that previously it held that

Fast not bound by the arbitration provision in Agreement No. 1. Dkt. 36 at 19. That

same provision also contains the following language: “Any controversy or claim between

the parties arising out of or relating to this Agreement, or the breach thereof, shall be

governed by Florida law.” Dkt. 7-1 at 4. In its reasoning regarding the applicability of

the arbitration provision to Fast, the Court included the following analysis in a footnote:

“the Court will rely on Idaho law and ignore the choice of law provisions in Agreement

No. 1 because neither Fast nor Peregrine were signatories to that agreement.” Dkt. 36 at

19 n.1. Thus, the Court has already suggested an outcome regarding this dispute.

       A full analysis applying Idaho’s choice-of-law case law confirms the Court’s

conclusion. Idaho law requires the Court, when determining which state has the “most

significant relationship to the transaction and the parties” to consider five factors in

determining what law to apply: (1) the place of contracting, (2) the place of negotiation of

the contract, (3) the place of performance, (4) the location of the subject matter of the

contract, and (5) the domicile, residence, nationality, place of incorporation and place of




MEMORANDUM DECISION AND ORDER - 3
business of the parties. Wayne Enters., LLC v. McGhee, No. 1:15-cv-EJL-CWD, 2017

WL 1960662 (D. Idaho May 10, 2017), citing Rest. Second Conflict of Laws § 188.

       Piaggio’s analysis focuses solely on Agreement 1, which it argues was negotiated,

drafted, executed, and largely performed in Florida. Because Piaggio improperly

confines its analysis to Agreement 1 and not the combined contents of Agreement 1,

Agreement 2, Amendment 1 and Amendment 2, its argument misses the mark. Piaggio

and Fast do not detail exactly where the negotiation and execution of Amendment 1 and

Amendment 2 took place, but based on the incorporation of countersigning language the

Court infers, as it must at this stage, that the negotiation and execution by Piaggio’s and

Fast’s representatives took place from their offices in Florida and Idaho respectively.

Dkt. 7-2; Dkt. 7-3. Thus, the first, second, and fifth factors are neutral.

       The Court agrees with Fast that the third and fourth factors are dispositive in favor

of applying Idaho law. The plane at issue in this case was delivered to Fast in Idaho.

Furthermore, Amendment 1 and Amendment 2 contemplate the provision of charter

services for Fast in Idaho during the period that the plane was not available due to

production delays. Dkt. 7-2; Dkt. 7-3. Finally, the plane was intended to be based out of

Idaho and serviced by Fast’s employees in Idaho. Accordingly, Idaho has the most

significant relationship to the transaction, and its law must therefore govern the Court’s

decision.

   2. Fast Has Plausibly Alleged It Is in Privity of Contract with Piaggio Regarding
      Delivery of an Airplane Free from Defects




MEMORANDUM DECISION AND ORDER - 4
       Fundamentally, the Parties disagree over just what agreement, if any, existed

between Fast and Piaggio. According to Piaggio, Fast’s claim of privity rests solely upon

Agreement 1 – the contract signed solely by Piaggio and CBA. Dkt. 80 at 11-12. On the

other hand, Fast argues that Amendment 1 and Amendment 2 create a contractual

relationship between Fast and Piaggio. Dkt. 84 at 9-10, 12. The Court finds at this stage

that Fast has adequately alleged that contractual privity exists between Fast and Piaggio.

       A. Background

       The Court will briefly review the series of events involved in the formation of the

agreement between the Parties of this case. Agreement 1 was executed solely by Piaggio

and CBA. Dkt. 7-1. On the same day, Agreement 2 was executed solely by CBA and

Fast. Dkt. 32-1. After Agreement 1 and Agreement 2 were executed however, two

Amendments were executed by Piaggio, CBA, and Fast.

       Amendment 1 expressly acknowledged that Piaggio, CBA, and Fast had entered

into “a back to back transaction.” Dkt 7-2 at 2. Additionally, Amendment 1, which

predominantly pertained to price reductions because of Piaggio’s failure to timely deliver

the aircraft to CBA—and by extension to Fast—contained the following language,

“Except as explicitly set forth in this Amendment, each of Agreement #1 and Agreement

#2 shall remain in full force and effect and unamended by this Amendment.” Dkt. 7-2 at

¶ 3.

       Amendment 2, which primarily related to Piaggio’s inability to install the required

WIFI system in a timely fashion, contains the following language:




MEMORANDUM DECISION AND ORDER - 5
        [A]s soon as possible in December of 2013, PIAGGIO shall deliver the Aircraft to
        CHARLIE BRAVO in the condition required by Agreement #1 … together with a
        FAA Bill of Sale and Warranty Bill of Sale, so that CHARLIE BRAVO can
        immediately deliver the Aircraft to FAST ENTERPRISES in the condition
        required by Agreement #2.

Dkt. 7-3 at ¶ 1 (emphasis added). According to Fast, the “condition required” by

Agreement 1 and Agreement 2 was an aircraft “free from all defects in material and

workmanship and from defects inherent in its design relative to the known state of the art

at the time of such design.” Dkt. 84-1 at 131.

        B. Analysis

        As described above, the Court is confronted by a four-part agreement between the

Parties, the exact meaning of which is unclear. Looking at the Parties’ arguments, the

Court acknowledges that Piaggio’s interpretation of the four-part agreement is more

plausible. Fast’s interpretation requires the Court to read into Amendment 1 and

Amendment 2 an entirely new agreement regarding the delivery of a defect free aircraft

between Fast and Piaggio. Furthermore, Fast’s position also requires the Court to assume

that this unstated agreement did not include any waivers akin to those in Agreement 1

and Agreement 2.




        1
          Both Parties rely extensively on the Aircraft Manufacturer’s Limited Warranty throughout their
briefing. Dkt. 84-1 at 13. Docket entry 84-1 is attached to a Declaration by Fast’s counsel, Erik Stidham,
in support of Fast’s response to Piaggio’s motion to dismiss. Piaggio’s counsel, William Barr, attaches a
functionally identical document to his declaration in support of Piaggio’s motion to dismiss. Dkt. 80-4.
As described by the Parties, this document is the “Appendix B” incorporated by reference in Agreement 1
and Agreement 2. Accordingly, the Court finds that these documents are incorporated by reference into
Fast’s Second Amended Complaint. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th
Cir. 2018) (outlining the extent to which a district court may appropriately consider documents
incorporated by reference into the complaint).


MEMORANDUM DECISION AND ORDER - 6
       Both assumptions are contradicted by the carefully constructed back-to-back

transactions set forth in Agreement 1 and Agreement 2 and the claim waivers in the same.

Furthermore, Amendment 1’s language that “[e]xcept as explicitly set forth in this

Amendment, each of Agreement #1 and Agreement #2 shall remain in full force and

effect and unamended by this Amendment” (Dkt. 7-2 at ¶ 3) also suggests that at least

Amendment 1 should not be read to functionally eliminate the back-to-back structure of

the transaction. But, ultimately the Court concludes that it cannot, at the motion to

dismiss phase, find that Fast’s interpretation of the agreement between it and Piaggio is

implausible.

   3. Fast Has Plausibly Alleged that It Is Not Bound by the Contract, Warranty,
      and Tort-Based Claim Waivers in Agreement 1 and Agreement 2

       The Court’s analysis with respect to the privity between Fast and Piaggio

foreshadows its conclusions with respect to the contract, warranty, and tort-based claim

waivers in Agreement 1 and Agreement 2. Both Agreements contain nearly identical

language, with the sole difference being the names of the Parties:

       THE WARRANTIES SET FORTH IN APPENDIX B OF THE SPECIFICATION
       ARE EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES (EXCEPT
       FOR THE WARRANTY OF TITLE) AND REPRESENTATIONS, IMPLIED OR
       STATUTORY, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
       WARRANTIES OF MERCHANTABILITY AND FITNESS (INCLUDING
       FITNESS FOR A PARTICULAR PURPOSE) RELATED TO THE AIRCRAFT
       OR ANY MODIFICATIONS, REPAIRS, REPLACEMENT PARTS, OR
       SERVICE CHANGE KITS WHICH MAY BE FURNISHED BY PIAGGIO TO
       BUYER FOR USE ON THE AIRCRAFT. Except for the obligations expressly
       undertaken by PIAGGIO in this Agreement and the warranties set forth in
       Appendix B of the Specification and the Bill of Sale with respect to the Aircraft in
       the form attached as Appendix C, BUYER hereby waives and releases for itself
       and its insurers (through subrogation or otherwise) all rights, claims, and remedies
       with respect to any and all warranties, express, implied, or statutory (including,


MEMORANDUM DECISION AND ORDER - 7
       without limitation, any implied warranties of merchantability and fitness,
       including fitness for a particular purpose), duties, obligation, and liabilities of tort
       or contract arising by law or otherwise, including … strict liability or product
       liability [and/or] any obligations of PIAGGIO with respect to incidental or
       consequential damages, damages for loss of use, or damage relating to the market
       value of the Aircraft. BUYER acknowledges and agrees to the terms, conditions,
       and exclusions (including without limitation, destruction of the Aircraft beyond
       economical repair) of the Warranty set forth in Appendix B of the Specification.
       This disclaimer shall not be interpreted to expand BUYER’s remedies beyond
       those set forth in Section 6.C of the attached Terms and Conditions or to affect in
       any way PIAGGIO’s obligations, if any, for third party claims for property
       damage, personal injury, or wrongful death.

Dkt 7-2.

       Like the Court’s conclusion regarding the existence of privity between Piaggio

and Fast, the above text, even in light of Amendment 1 and Amendment 2, certainly lends

itself to the conclusion that Fast waived its contract, warranty, and tort-based claims. But

again, Amendment 1 and Amendment 2 muddy the waters. Because neither of those

provisions contain waivers similar to the one at issue here, the Court finds that it is at

least plausible that Fast did not waive its right to pursue contract, tort, and warranty

claims. Accordingly, dismissal at this stage is inappropriate.

   4. Dismissal of Fast’s Claims Pursuant to the Doctrine of Subrogation Is Not
      Appropriate Because Fast’s Sought-After Damages Are Not Limited to
      Damages Recouped from Its Insurer, National Union

       Piaggio’s subrogation argument is also unavailing. “Subrogation is an equitable

doctrine that permits an insurance company to assert the rights and remedies of an

insured against a third party tortfeasor.” Chandler v. State Farm Mut. Auto. Ins. Co., 598

F.3d 1115, 1117 (9th Cir. 2010). “The purpose of legal subrogation is to work out an

equitable adjustment between parties by assuring that the discharge of an obligation be



MEMORANDUM DECISION AND ORDER - 8
paid by the person who in equity and good conscience ought to pay it.” Presnell v. Kelly,

113 Idaho 1, 3 (1987). “An additional purpose of subrogation for third party liability is to

prevent the injured claimant from obtaining a double recovery for an injury.” Id.

       Here, Fast apparently does not contest that its insurer, National Union, paid to

have the plane repaired. Dkt. 84 at 14. But Fast rightly argues that “Plaintiffs’ claims are

not subrogated because they seek damages beyond the reimbursement of repair costs paid

by the insurer.” Dkt. 84 at 14. After reviewing Fast’s Second Amended Complaint, the

Court concludes that Fast is correct. It may pursue its claims and seek damages that were

not covered by National Union. In so doing, Fast simply seeks to vindicate its “legal

right to be made whole.” Chandler, 598 F.3d at 1119. Should this matter proceed to

trial, the Court will be careful to avoid permitting the jury to award Fast a windfall in the

form of a double recovery.

   5. Fast Has Adequately Alleged Its Revocation and Rejection Claims

       Idaho law allows a contracting party, upon receipt of non-conforming goods, to

reject those goods (I.C. § 28-2-601) or, if it has accepted them, to revoke its acceptance

(I.C. § 28-2-608). Where a buyer rejects the goods prior to acceptance and “the seller

gives no instructions within a reasonable time after notification of rejection the buyer

may … resell them for the seller’s account with reimbursement as provided in the

preceding section. Such action is not acceptance or conversion.” I.C. § 28-2-604. A

buyer who revokes its acceptance has the same right to resell the non-conforming goods.

I.C. § 28-2-608(3).




MEMORANDUM DECISION AND ORDER - 9
        To begin with, the Court notes that Fast appears to plead its rejection and

revocation claims in the alternative. This pleading is consistent with Federal Rule of

Civil Procedure 8(d)(2). The only argument that the Court will consider at this time with

respect to Fast’s rejection and revocation claims is Piaggio’s argument that Fast was not

in privity with Piaggio and therefore is barred from bringing either claim.2 This

argument is inconsistent with the Court’s conclusion, described above, that Fast has

adequately alleged that it is in privity of contract with Piaggio.3

    6. Fast Has Adequately Alleged Its Negligence, Product Liability, and Strict
       Liability Claims

        Fast’s negligence, product liability, and strict liability claims are also adequately

pleaded. The Court begins with Piaggio’s argument that Piaggio Aero Industries S.p.A.,

and not Piaggio, manufactured the plane and is therefore the appropriate defendant.

Here, the Court is constrained to the four corners of the Complaint and will not accept

Piaggio’s invitation to include facts in its analysis that appear outside of that pleading.

Piaggio may be right in its claim that, “[it] is akin to an automobile dealer [and] has no

role in the design or manufacture” of the plane, but that is a determination that can only

be made on summary judgment or at trial. Dkt. 80 at 18-19.




        2
          Piaggio also argues that Fast’s rejection and revocation claims are barred because “Plaintiffs fail
to acknowledge the fact that they sold the Aircraft prior to filing their Second Amended Complaint.” Dkt.
80 at 17. This fact is outside of the four corners of the Second Amended Complaint, and the Court will
not convert this motion to a Rule 12(c) or Rule 56 motion.
        3
         Piaggio’s argument that there is “no … buyer-seller relationship” between Fast and Piaggio
according to the definitions of those terms under the UCC is a variant of Piaggio’s unavailing privity
argument.


MEMORANDUM DECISION AND ORDER - 10
         Next, the Court considers Piaggio’s argument that Fast’s product liability claim

fails because Piaggio is merely a “product seller.” This is a variant of Piaggio’s argument

that Piaggio Aero Industries S.p.A. is the appropriate party for Fast’s negligence claim.

Denial is therefore appropriate for the reasons just described. The Court will also note

that denial would be appropriate on the merits as well. According to Piaggio, because it

is a “product seller,” it cannot be liable under Fast’s product liability theory. Id. But, as

Fast points out, § 6-1407’s bar on liability is excepted where “[t]he product seller is a

wholly-owned subsidiary of the manufacturer, or the manufacturer is a wholly-owned

subsidiary of the product seller.” I.C. § 6-1407(d). Piaggio, in its corporate disclosure,

stated, “Piaggio is a wholly owned subsidiary of Piaggio Aero Industries Spa, an Italian

corporation.” Dkt. 2 at 2. Thus, section 6-1407 does not bar Fast’s product liability

claim.

         Finally, the Court will address Piaggio’s argument that the economic loss doctrine

bars Fast’s negligence, strict liability, and products liability claims. Dkt. 80 at 20-22. In

Idaho, “there is no duty to prevent economic loss to another” in the context of a tort

action; thus, recovery of purely economic losses on a negligence claim is prohibited

absent an applicable exception. Blahd v. Richard B. Smith, Inc., 108 P.3d 996, 1000

(Idaho 2005) (citation omitted). There are limited exceptions to the economic loss rule,

including where there is a special relationship between the parties such that the duty to

prevent economic loss arises out of equity. Blahd, 108 P.3d at 1000 (citing Duffin v.

Idaho Crop Imp. Ass’n, 895 P.2d 1195, 1201 (Idaho 1995)). The Idaho Supreme Court

has applied the special relationship exception in only two situations: where the defendant


MEMORANDUM DECISION AND ORDER - 11
is a professional or quasi-professional performing personal services, Blahd, 108 P.3d at

1000 (citing McAlvain v. General Insur. Co. of America, 554 P.2d 955, 958 (Idaho

1976)), and where defendant is an entity holding itself out as having expertise in a

specialized function, Blahd, 108 P.3d at 1000 (citing Duffin, 895 P.2d at 1201). In both

cases, the parties’ relationship is such that plaintiff is induced to rely on defendant’s

performance. Id. Critically, application of the doctrine presupposes and is predicated

upon the privity between the parties. L.J. Gibson, Beau Blixseth v. Credit Suisse AG, No.

1:10-CV-00001-JLQ, 2016 WL 4033104, at *14 (D. Idaho July 27, 2016) (the economic

loss rule does not apply “where the parties to the suit are not in privity to any contract”).

       Fast argues, and the Court agrees, that dismissal of Fast’s tort-based claims

pursuant to the economic loss doctrine is inappropriate at this stage of the proceedings.

Piaggio has strenuously argued throughout its briefing that no privity exists between

Piaggio and Fast. If that proves to be the case, then the economic loss doctrine has no

bearing on Piaggio’s tort-based claims. See L.J. Gibson, Beau Blixseth, 2016 WL

4033104 at *14. Furthermore, it may also be true that a special relationship existed

between Fast and Piaggio that bars the application of the economic loss doctrine. Duffin,

895 P.2d at 1201 (reversing grant of summary judgment due to fact issues with respect to

the special relationship between the Parties). Finally, Fast is also correct that it may,

pursuant to Rule 8, bring its contract-based claims and tort-based claims in the

alternative. As a result, merely pleading both contract and tort-based claims at this stage

of the litigation does not require dismissal of all the claims.

   7. Fast Has Adequately Alleged Its Unjust Enrichment Claim


MEMORANDUM DECISION AND ORDER - 12
        Piaggio’s argument regarding Fast’s unjust enrichment claim is, in essence, a

duplicate of its argument regarding Fast’s tort-based claims. In short, Piaggio argues that

because Agreement 2 was in place and the payment from Fast went to CBA4, Fast cannot

proceed under a theory of unjust enrichment. With respect to Piaggio’s argument that

Fast’s agreement with CBA prevents Fast from maintaining an unjust enrichment claim

against Piaggio, Idaho law expressly requires the contrary conclusion: where “[t]here is

no contract demonstrated between all of the[] parties [nothing] … bar[s] … the theory of

unjust enrichment.” Vanderford Co. v. Knudson, 165 P.3d 261, 272 (2007). If, in fact,

privity existed between the Parties as a result of the combined workings of Agreement 1,

Agreement 2, Amendment 1, and Amendment 2, the dismissal of Fast’s unjust

enrichment claim is potentially appropriate. But, given Piaggio’s own argument that no

privity existed between it and Fast, dismissal at this phase is inappropriate, especially in

light of the fact that Fast is allowed to plead its unjust enrichment claim in the alternative

to its contract claims. See Thomas v. Thomas, 249 P.3d 837 (Idaho 2011).

    8. CBA Is Not an Indispensable Party

        Finally, the Court addresses Piaggio’s argument that dismissal is required pursuant

to Rule 12(b)(7) because CBA is an indispensable party. Previously, this Court held that

Fast’s claims against CBA under Agreement 2 were subject to arbitration. Dkt. 36 at 22-

23. Ultimately, the Court concludes that this litigation can continue in CBA’s absence.



        4
        Piaggio’s arguments regarding Fast’s failure to plead the underlying elements of unjust
enrichment, including that the conferral of a benefit that was inequitably obtained by Fast, are unavailing.


MEMORANDUM DECISION AND ORDER - 13
        A Rule 19 motion poses “three successive inquiries.” EEOC v. Peabody Western

Coal Co., 610 F.3d 1070, 1078 (9th Cir. 2010). First, the court must determine whether a

nonparty should be joined under Rule 19(a). If an absentee is a necessary party under

Rule 19(a), “the second stage is for the court to determine whether it is feasible to order

that the absentee be joined.” Id. If joinder is not feasible, the court must determine

whether the case can proceed without the absentee or whether the case should be

dismissed because the absentee is an indispensable party. Id. An indispensable party is

one who “not only [has] an interest in the controversy, but [has] an interest of such a

nature that a final decree cannot be made without either affecting that interest, or leaving

the controversy in such a condition that its final termination may be wholly inconsistent

with equity and good conscience.” Id. Naturally, if a party is not necessary under Rule

19(a), the Court need not consider whether they are indispensable under Rule 19(b).

Knox v. U.S. Dept. of Interior, 759 F. Supp. 2d 1223, 1237 (D. Idaho 2010). Finally, in

deciding a motion brought under Rule 12(b), the allegations contained in the Complaint

are accepted as true, and all reasonable inferences arising therefrom are drawn in favor of

the Plaintiff. Paiute–Shoshone Indians of Bishop Community of Bishop Colony, Cal., v.

City of Los Angeles, 637 F.3d 993, 996 n.1 (9th Cir. 2011).5




        5
           Fast asks the Court to consider a declaration from CBA’s arbitration counsel, Steven Skarnulis,
attesting to the fact that “CBA does not contend that its rights will be affected or prejudiced by the
resolution of the claims brought against Piaggio in the Idaho Lawsuit … and does not believe its
contractual rights or other legally protected interests can be affected or prejudiced by this lawsuit.” Dkt.
84-2 at 2. Fast, like Piaggio, is thus guilty of asking the Court to consider facts outside of the four corners
of the Second Amended Complaint. Similar to its treatment of Piaggio’s arguments, the Court declines to
do so.


MEMORANDUM DECISION AND ORDER - 14
       Piaggio’s indispensable party argument fails to clear the first hurdle of Rule 19.

With respect to Rule 19(a)(1)(A), the Court can accord complete relief between Piaggio

and Fast via these proceedings. Indeed, common sense suggests that CBA would prefer

that Piaggio pay the lion share or all damages incurred by Fast, thus making it less likely

that Fast will aggressively pursue its claims against CBA in the arbitration proceedings.

       This same logic drives a similar result with respect to the inquiry under Rule

19(a)(1)(B). Piaggio’s argument is predicated upon the contention that Fast is seeking

rescission, thereby impacting CBA’s obligations under both Agreements and the

Amendments. See Dkt. 80 at 24 (“If the Agreements are undone, as Plaintiffs seek to do

in several of their claims, then CBA’s legally cognizable interests will be implicated and

possible adversely affected.”). But, Fast is not seeking rescission, making Piaggio’s

argument and the case law cited therein irrelevant. Because Piaggio fails to make the

threshold showing that CBA is a required party, the Court will not consider the final two

steps in the Rule 19 analysis.

                                             ORDER

               IT IS HEREBY ORDERED:

       1. Piaggio’s Motion to Dismiss Plaintiffs’ Second Amended Complaint (Dkt. 80)
          is DENIED.

       2. The Parties are ORDERED to file a stipulated Case Management Order within
          fourteen (14) days of the issuance of this Memorandum Decision and Order.
          In the event the Parties cannot reach a stipulation, they are ORDERED to meet
          and confer by telephone with the Court’s clerk on the call.




MEMORANDUM DECISION AND ORDER - 15
                                     DATED: April 30, 2019


                                     _________________________
                                     B. Lynn Winmill
                                     U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 16
